15‐1774‐cr                   
United States v. Harris                                                               
 
                                                  In the
                                United States Court of Appeals
                                         For the Second Circuit
                                             ________________ 
 
                                     August Term, 2016 
                                                  
                  (Argued:  August 29, 2016      Decided:  September 22, 2016) 
                                                  
                                   Docket No. 15‐1774‐cr 
                                     ________________                                   
                                                  
                                UNITED STATES OF AMERICA, 
                                                  
                                                          Appellee, 
                                                  
                                            —v.—  
 
                                         TROY HARRIS, AKA GUNNY, 
                                                      
                                                            Defendant‐Appellant, 
 
   TRACY HARRIS, AKA SHORTY, AKA TRAY, YVONNE DANIELS, AKA ZIP, SAMUEL 
   HENLEY, AKA POP, AKA SAM, WILLIAM COLE, AKA WILL, MICHAEL CHANEY, 
    AKA MIKE, AKA MICK, JAMES BROADWAY, AKA PORK, CLAUDE DAVIS, AKA 
    CAHUNA, BOBBY WAINWRIGHT, SHARIEFF GRANT, LOUIS NIEVES, AKA LOUIS 
  RAMOS, KAREN MARTINEZ, AKA JAZZ TORRES, TONY MCAFEE, AKA TR, AKA LT, 
                    AND LORRAINE GARCIA, AKA CHULA, 
                                        
                                            Defendants. 




                                                      1 
                                    ________________                                  
Before: 
                     NEWMAN, CALABRESI, RAGGI, Circuit Judges. 
                              ________________                                  

       On  appeal  from  a  judgment  of  the  United  States  District  Court  for  the 

Southern  District  of  New  York  (Preska,  C.J.)  revoking  supervised  release, 

defendant  challenges  (1)  the  district  court’s  statutory  authority  under  18  U.S.C. 

§ 3583(e)  to  revoke  supervision  based  on  conduct  that  had  already  prompted  a 

modification in the conditions of his supervision; and (2) its decision, pursuant to 

Fed.  R.  Crim.  P.  32.1(b)(2)(C),  to  consider  victim  hearsay  statements  in  

adjudicating a violation charge of new criminal conduct. 

       AFFIRMED. 

                                      ________________                                  
                                                  
              MATTHEW  W.  BRISSENDEN,  Matthew  W.  Brissenden,  P.C.,  Garden 
                    City, New York, for Defendant‐Appellant. 
                                                            
              JENNIFER  L.  GACHIRI,  Assistant  United  States  Attorney  (Thomas 
                    McKay,  Karl  N.  Metzner,  Assistant  United  States  Attorneys, 
                    on  the  brief),  for  Preet  Bharara,  United  States  Attorney  for  the 
                    Southern  District  of  New  York,  New  York,  New  York,  for 
                    Appellee. 
                                      ________________                                 
 




                                               2 
REENA RAGGI, Circuit Judge: 

       Following  a  guilty  plea,  defendant  Troy  Harris  was  convicted  in  2001  in 

the United States District Court for the Southern District of New York (Robert P. 

Patterson, Judge) of conspiracy to traffic in narcotics, see 21 U.S.C. §§ 841(b)(1)(A), 

846,  for  which  crime  he  was  sentenced  to  188  months’  imprisonment  and  five 

years’  supervised  release.    See  United  States  v.  Harris,  No.  00‐CR‐00105  (RPP) 

(S.D.N.Y. Feb. 14, 2001), ECF No. 191.1  Harris now appeals from a judgment of 

the same court (Loretta A. Preska, Chief Judge) entered on May 14, 2015, revoking 

his  supervised  release  and  imposing  an  additional  prison  term  of  27  months 

based on a finding that he had engaged in new criminal conduct while on federal 

supervision,  specifically,  assault,  as  proscribed  by  New  York  Penal  Law 

§ 120.00(1),  and  narcotics  distribution,  in  violation  of  New  York  Penal  Law 

§ 220.39.  Harris challenges both grounds for revocation.   

       As  to  narcotics  trafficking,  Harris  does  not  dispute  the  alleged  conduct.  

Instead,  for  the  first  time  on  appeal,  he  challenges  the  district  court’s  statutory 

authority to revoke supervision based on conduct that had already prompted it 

                                              
1  The  district  court  subsequently  reduced  Harris’s  prison  term  to  151  months 

pursuant  to  Amendment  706  to  the  Sentencing  Guidelines,  which  provided  for 
retroactive reduction of certain crack cocaine sentences. 



                                               3 
to  modify  the  terms  of  his  supervision.    Harris  argues  that  18  U.S.C.  § 3583(e) 

confers  modification  and  revocation  authority  in  the  disjunctive,  so  that  once  a 

court  exercises  one  (here,  modification)  in  response  to  particular  conduct,  it 

cannot exercise the other (revocation) with respect to that same conduct. 

       As  to  assault,  Harris  argues  that  the  district  court  impermissibly 

considered victim hearsay in making its preponderance finding that he engaged 

in such new criminal conduct while on federal supervision. 

       Because we conclude that both arguments fail on the merits, we affirm the 

challenged revocation judgment. 

I.     Background 

       Harris  began  serving  the  five‐year  supervision  component  of  his  2001 

federal  sentence  on  March  18,  2011.    That  supervision  was  subject  to  certain 

conditions, three of which are relevant here: that Harris (1) not commit another 

federal,  state,  or  local  crime;  (2)  truthfully  answer  all  probation  inquiries;  and 

(3) notify his probation officer ten days prior to any change in residence.  

       A.     Initial Noncompliance Report: Assault 

       On August 26, 2014, three years into Harris’s supervision term, the United 

States Probation Department for the Southern District of New York (“Probation”) 

filed a report notifying Judge Patterson that Harris had been arrested by the New 


                                              4 
York  City  Police  Department  (“NYPD”)  based  on  a  recent  complaint  filed  by  a 

woman who stated that Harris had “struck her in the face with a closed fist after 

she confronted him for smacking her on her buttocks during an event they were 

attending.”    App’x  26.2    Probation  reported  that  the  offense—third‐degree 

assault, see N.Y. Penal Law § 120.00(1)—represented a Class A misdemeanor and 

a  Grade  C  violation  of  supervised  release.    Nevertheless,  because  the  state  case 

had  been  dismissed  when  the  complainant  declined  to  press  criminal  charges, 

Probation recommended that no action be taken with respect to Harris’s federal 

supervision.  The district court accepted the recommendation the following day, 

August 27, 2014. 

       B.     Second Noncompliance Report: Narcotics Trafficking 

       Less  than  three  weeks  later,  on  September  11,  2014,  Probation  filed  a 

second noncompliance report notifying Judge Patterson of Harris’s September 2, 

2014  NYPD  arrest,  this  time  for  third‐degree  criminal  sale  of  a  controlled 

substance,  see  N.Y.  Penal  Law  § 220.39,  based  on  police  observations  of  Harris 

exchanging  crack  cocaine  for  money.    Probation  recommended,  and  Harris 



                                              
2 Probation later clarified that the assault took place on July 25, 2014, and that the 

complaint was filed that same day. 



                                             5 
agreed  to,  a  modification  of  supervision  to  add  a  search  condition,  which  the 

district court ordered on September 15, 2014. 

       C.     Violation Warrant and Revocation Petition 

       Two  months  later,  on  November  14,  2014,  Probation  determined  that 

Harris  was  in  violation  of  the  supervision  condition  requiring  that  he  provide 

advance notice of any change in residence.  On that day, Probation conducted an 

unannounced visit to Harris’s reported residence, the apartment of his maternal 

aunt.    Not  only  was  Harris  not  present,  but  a  search  also  revealed  that  he  had 

“little  to  no  belongings  in the  apartment.”   App’x  57.   When  Probation  reached 

Harris  by  phone,  he  stated  that  he  was  at  his  uncle’s  apartment.    After  some 

initial hesitation, he provided the building’s address but refused to identify the 

apartment number. 

       Judge  Patterson  was  advised  of  these  facts  the  same  day,  and  promptly 

issued  an arrest warrant  based  on  four  alleged  violations  of supervised  release: 

(1) failure truthfully to answer Probation inquiries, (2) failure to notify Probation 

of  a  change  in  residence,  (3)  selling  narcotics  in  violation  of  state  law,  and 

(4) committing  third‐degree  assault  in  violation  of  state  law.    The  United  States 

Marshal executed the warrant and produced Harris in court later that day.  On 

consent, Harris was released pending a hearing on the violation charges, subject 


                                              6 
to  additional  supervision  conditions  of  home  detention  and  electronic 

monitoring. 

       On  November  17,  2014,  Probation  formally  petitioned  for  revocation  of 

Harris’s  supervised  release  based  on  the  four  alleged  violations.    The  petition 

advised  that,  insofar  as  one  of  the  violations  involved  possession  of  narcotics, 

revocation was mandatory under 18 U.S.C. § 3583(g).  Further, because (1) Harris 

had  pleaded  guilty  to  a  Class  A  felony,  (2)  the  alleged  narcotics  offense 

constituted  a  Grade  A  supervision  violation,  and  (3)  Harris  had  a  Criminal 

History  Category  of  II,  his  recommended  Guidelines  sentencing  range  for  that 

violation  was  27  to  33  months’  imprisonment,  see  U.S.S.G.  §  7B1.4—

approximately  half  the  statutory  5‐year  maximum,  see  18  U.S.C.  § 3583(e)(3).  

Probation  explained  that  the  other  three  allegations  pertained  to  Grade  C 

violations  of  supervision,  which—given  Harris’s  Criminal  History  Category  of 

II—corresponded  to  a  recommended  Guidelines  sentencing  range  of  4  to  10 

months’  imprisonment.    See  U.S.S.G.  §  7B1.4.    Probation  recommended  that 

Harris be sentenced to 4 months’ imprisonment, the low end of this lesser range, 

to be followed by an additional one‐year term of supervised release. 




                                             7 
       D.     Revocation Hearing 

       In February 2015, Harris’s case was reassigned to Chief Judge Preska, who 

conducted  a  revocation  hearing  on  the  narcotics‐  and  assault‐based  charges  on 

April 2, 2015.3 

              1.     Government’s Motion To Admit Victim Hearsay Statements 

       At the outset, the government moved to allow out‐of‐court statements by 

the  victim  of  the  alleged  assault  to  be  admitted  through  three  law  enforcement 

witnesses: (1) NYPD Officer Efrain Ayala, who first responded to the victim’s 911 

call  on  the  night  of  the  assault;  (2)  NYPD  Detective  Jose  Chevere,  who 

interviewed  the  victim  two  weeks  later;  and  (3)  United  States  Attorney’s  Office 

Criminal  Investigator  Antoinette  Guzman,  who  interviewed  the  victim  six 

months after the incident.  The government stated that the victim herself refused 

to  testify—notwithstanding  receipt  of  a  subpoena  and  an  offer  of  appointed 

counsel  and  immunity—based  on  her  professed  fear  of  retaliation  by  Harris  or 

his  associates,  all  of  whom  continued  to  live  in  the  victim’s  neighborhood.    It 

argued  that  this  fear,  coupled  with  the  reliability  of  the  victim’s  statements, 


                                              
3 The government had requested that, “in the interests of judicial economy,” the 

court rule on violations (3) and (4) before the government presented evidence on 
violations (1) and (2).   App’x 64. 



                                             8 
constituted good cause to conclude that the interest of justice did not require the 

victim’s appearance at the hearing.  See Fed. R. Crim. P. 32.1(b)(2)(C). 

       The  district  court  agreed.    It  credited  the  proffered  fear  based  on  the 

victim’s  consistent  expression  of  it,  and  concluded  that  Harris’s  confrontation 

interest was entitled to little weight by comparison.  Further, it found the hearsay 

statements reliable because they bore overall consistency, the first one was made 

near  the  time  of  the  assault  following  a  911  call,  and  the  account  was 

corroborated  by  the  responding  officer’s  observations  of  physical  injuries 

consistent with the reported assault. 

              2.     Violation Findings 

                     a.     Narcotics Trafficking While on Supervision 

       In support of the narcotics trafficking violation, two police officers testified 

to witnessing Harris exchange drugs for money, and to recovering the exchanged 

drug packet, the contents of which tested positive for cocaine.  The district court 

deemed this testimony credible and sufficient, by itself, to establish the charged 

violation.    It  also  found  the  conclusion  corroborated  by  further  credited  police 

and  physician  testimony  establishing  that,  after  arrest,  Harris  attempted  to 

conceal another packet of cocaine still in his possession by ingesting it. 




                                             9 
                     b.     Assault While on Supervision 

       In  support  of  the  assault‐based  violation,  law  enforcement  officials 

testified that on three occasions—the day of the assault, two weeks later, and six 

months thereafter—the victim recounted how, in the early morning hours of July 

25, 2014, while she was dancing with a group of people, Harris smacked her hard 

on the buttocks.  See App’x 209–10.  When she verbally confronted Harris about 

that conduct, “he punched her in the mouth with a closed fist.”  Id. at 210.  The 

district court credited the victim’s hearsay accounts not only because of (1) their 

overall  consistency,  but  also  because  (2)  the  victim,  having  called  911,  had  an 

incentive  to  be  truthful;  (3)  responding  Officer  Ayala  had  personally  observed 

the  victim’s  “swollen  and  bruised  lip  with  [a]  laceration  on  the  inside”;  and 

(4) all three officers who spoke with the victim reported finding her credible.  Id. 

at  211.    Based  on  this  evidence,  the  district  court  concluded  that  Harris’s 

commission  of  the  assault  while  on  supervision  was  proved  by  more  than  a 

“preponderance”; rather, the proof was “overwhelming.”  Id. at 209. 

       In  light  of  the  district  court’s  findings  that  Harris  had  committed  the 

crimes of narcotics trafficking and assault while on supervision, the government 

moved  to dismiss  the  remaining  two  violation  charges,  which  motion  the  court 

granted at the conclusion of the hearing. 


                                            10 
        E.      Revocation Judgment 

        On May 12, 2015, the district court revoked Harris’s supervised release and 

sentenced  him  to  a  total  of  27  months’  imprisonment  to  be  followed  by  an 

additional one year of supervised release.  Harris, who is currently serving that 

prison sentence, timely filed this appeal. 

II.     Discussion 

        A.      Challenge to Court’s Statutory Authority  

                1.       Standard of Review 

        Harris submits that, because the actions a court may take under 18 U.S.C. 

§ 3583(e) are stated in the disjunctive “or,” the district court was not statutorily 

authorized  to  revoke  his  supervision  based  on  the  same  conduct—narcotics 

trafficking—that  had  earlier  prompted  it  to  modify  the  conditions  of  his 

supervision  by  adding  a  search  condition.4    While  ordinarily  we  review 


                                              
4 Section 3583(e) states as follows: 

 
                The court may, after considering the factors set forth in 
                section  3553(a)(1),  (a)(2)(B),  (a)(2)(C),  (a)(2)(D),  (a)(4), 
                (a)(5), (a)(6), and (a)(7)— 
                 
                (1) terminate a term of supervised release and discharge 
                the  defendant  released  at  any  time  after  the  expiration 
                of  one  year  of  supervised  release,  pursuant  to  the 
                provisions  of  the  Federal  Rules  of  Criminal  Procedure 
 

                                                 11 
questions of statutory interpretation de novo, see United States v. Cassesse, 685 


                                                                                                                                                  
                      relating to the modification of probation, if it is satisfied 
                      that  such  action  is  warranted  by  the  conduct  of  the 
                      defendant released and the interest of justice; 
                       
                      (2)  extend  a  term  of  supervised  release  if  less  than  the 
                      maximum  authorized  term  was  previously  imposed, 
                      and  may  modify,  reduce,  or  enlarge  the  conditions  of 
                      supervised release, at any time prior to the expiration or 
                      termination of the term of supervised release, pursuant 
                      to  the  provisions  of  the  Federal  Rules  of  Criminal 
                      Procedure relating to the modification of probation and 
                      the  provisions  applicable  to  the  initial  setting  of  the 
                      terms and conditions of post‐release supervision; 
                       
                      (3) revoke a term of supervised release, and require the 
                      defendant  to  serve  in  prison  all  or  part  of  the  term  of 
                      supervised release authorized by statute for the offense 
                      that resulted in such term of supervised release without 
                      credit  for  time  previously  served  on  postrelease 
                      supervision,  if  the  court,  pursuant  to  the  Federal  Rules 
                      of  Criminal  Procedure  applicable  to  revocation  of 
                      probation  or  supervised  release,  finds  by  a 
                      preponderance  of  the  evidence  that  the  defendant 
                      violated a condition of supervised release . . . ; or 
                       
                      (4)  order  the  defendant  to  remain  at  his  place  of 
                      residence during nonworking hours and, if the court so 
                      directs,  to  have  compliance  monitored  by  telephone  or 
                      electronic signaling devices, except that an order under 
                      this paragraph may be imposed only as an alternative to 
                      incarceration. 
 
18 U.S.C. § 3583(e). 



                                                                      12 
F.3d  186,  188  (2d  Cir.  2012),  our  review  here  is  for  plain  error  because  Harris 

failed  to  assert  the  challenge  in  the  district  court,  see  Fed.  R.  Crim.  P.  52(b); 

United States v. Marcus, 560 U.S. 258, 262 (2010) (holding that plain error will be 

identified only if (1) there is error; (2) that is clear or obvious, rather than subject 

to reasonable dispute; (3) that affects defendant’s substantial rights; and (4) that 

seriously  impugns  fairness,  integrity,  or  public  reputation  of  judicial 

proceedings); accord United States v. Rodriguez, 775 F.3d 533, 536 (2d Cir. 2014). 

       In urging otherwise, Harris maintains that the error was preserved when, 

at the conclusion of sentencing, he told the district court, “I would like to state, 

for  the  record,  this  is  double  jeopardy.    I’m  being  punished  twice  for  the  same 

crime.”  App’x 230.  The argument fails because Harris now expressly disavows 

any  double  jeopardy  claim,  mounting  a  purely  statutory  challenge  not  raised 

below.    See  Appellant’s  Br.  26.    Further,  he  concedes  that,  if  the  statutory 

challenge was not preserved, plain error review applies.  See id. at 17 n.7. 

         While  we  conclude  that  Harris’s  statutory  challenge  was  not  preserved, 

the matter is of no import because, in any event, the claim fails at the first step of 

plain  error  analysis—that  is,  Harris  fails  to  demonstrate  error.    Thus,  his 

challenge fails even de novo review. 




                                              13 
              2.     The  Statutory  Text  and  Context  Do  Not  Support  Construing 
                     Modification and Revocation as Mutually Exclusive Actions 

       In  considering  de  novo  whether  §  3583(e)  authorizes  a  district  court  that 

has  already  modified  supervision  conditions  in  response  to  certain  conduct  to 

revoke supervised release based on the same conduct, we begin with the statute’s 

text  because  “we  assume  that  the  ordinary  meaning  of  the  statutory  language 

accurately expresses the legislative purpose.”  Marx v. Gen. Revenue Corp., 133 

S.  Ct.  1166,  1172  (2013)  (brackets  and  internal  quotation  marks  omitted);  see 

United  States  v.  Rowland,  826  F.3d  100,  108  (2d  Cir.  2016)  (“If  the  [statute’s] 

meaning is plain, the inquiry ends there.”).  As Harris implicitly acknowledges, 

nothing in the text of § 3583(e) states that revocation following modification must 

be based on different conduct.  See Appellant’s Br. 21–22 (noting issue “appears 

to remain an open question”).  Instead, he urges us to infer such a requirement 

from the statute’s use of the word “or” in § 3583(e)(3).  He argues that the actions 

authorized in § 3583(e) thus operate only in the disjunctive, so that once a court 

modifies  supervision  conditions  in  response  to  certain  conduct,  it  cannot  then 

revoke supervised release based on the same conduct.  We are not persuaded. 

       Established canons of statutory construction “ordinarily suggest that terms 

connected  by  a  disjunctive  be  given  separate  meanings.”    Reiter  v.  Sonotone 



                                            14 
Corp.,  442  U.S.  330,  339  (1979);  see  Loughrin  v.  United  States,  134  S.  Ct.  2384, 

2390 (2014) (observing that disjunctive “or” signals that “words it connects are to 

be given separate meanings” (internal quotation marks omitted)).  This “serves to 

avoid  interpretations  that  render  statutory  terms  superfluous.”    Mizrahi  v. 

Gonzales, 492 F.3d 156, 164 (2d Cir. 2007).  Superfluity, however, is not a concern 

here because the words “modify” and “revoke,” as used in § 3583(e), bear plainly 

different  meanings—with  quite  different  effects  on  liberty.    Moreover,  the 

different meanings obtain whether the actions are taken in response to the same 

or distinct conduct. 

       In  any  event,  even  when  striving  to  ensure  separate  meanings,  the 

disjunctive  canon  does  not  apply  absolutely,  particularly  where  “the  context 

dictates  otherwise.”    Reiter  v.  Sonotone  Corp.,  442  U.S.  at  339;  see  Mizrahi  v. 

Gonzales, 492 F.3d at 164 (refusing to conclude “simply from the use of the word 

‘or’ that Congress has directly spoken to the precise question at issue,” because 

“rule  that  disjunctive  phrases  bear  different  meanings  is  general,  not  absolute” 

and, thus, courts should “consider how a disjunctive or conjunctive form fits into 

the  statutory  scheme  as  a  whole”  (internal  quotation  marks  omitted)).    The 

statutory  context  for  use  of  the  word  “or”  in  §  3583(e)  does  not  indicate 




                                             15 
Congress’s intent to preclude revocation based on conduct that earlier prompted 

modification of supervision conditions. 

       This conclusion is evident from the fact that § 3583(e)(2) modification does 

not require that a defendant be charged with a violation of—much less be found 

to have violated—any particular supervision condition.  Compare Fed. R. Crim. 

P.  32.1(b)  (requiring  probable  cause  finding  of  supervision  violation  to  pursue 

revocation  of  supervised  release),  with  Fed.  R.  Crim.  P.  32.1(c)  (requiring 

hearing, but no specific violation charge, to pursue modification of supervision); 

see United States v. King, 608 F.3d 1122, 1130 (9th Cir. 2010) (distinguishing Rule 

32.1(b)  revocation  proceeding  from  Rule  32.1(c)  modification  proceeding  based 

on,  inter  alia,  former’s  violation‐finding  requirement).    Rather,  §  3583(e)(2) 

authorizes district courts to modify supervision conditions “at any time prior to 

the  expiration  or  termination”  of  supervised  release  as  warranted  by  the 

circumstances  generally.    18  U.S.C.  §  3583(e)(2).    By  contrast,  revocation  can 

occur  only  upon  proof  by  a  preponderance  of  the  evidence  that  a  charged 

condition  of  supervision  has,  in  fact,  been  violated.    See  id.  §  3583(e)(3).    This 

statutory  structure  strongly  signals  Congress’s  intent  to  distinguish  the  two 

actions—revocation  and  modification—not  by  demanding  that  they  respond  to 




                                              16 
different  conduct,  as  Harris  here  urges,  but  rather,  by  the  different  charge  and 

proof burdens assigned to each.  See generally Barnhart v. Sigmon Coal Co., 534 

U.S. 438, 452 (2002) (stating that, “when ‘Congress includes particular language 

in  one  section  of  a  statute  but  omits  it  in  another  section  of  the  same  Act,  it  is 

generally  presumed  that  Congress  acts  intentionally  and  purposely  in  the 

disparate inclusion or exclusion’” (quoting Russello v. United States, 464 U.S. 16, 

23  (1983))).    Such  a  structure signals  Congress’s  intent  that  the  action  causing  a 

greater  loss  of  liberty—revocation—cannot  be  taken  unless  and  until  a  higher 

burden  of  proof  is  satisfied.    But  it  does  not  signal  Congress’s  intent  for 

modification and revocation to be mutually exclusive in responding to the same 

conduct. 

       Indeed,  such  a  construction  could  render  other  provisions  of  18  U.S.C. 

§ 3583  inoperative  or at  least  insignificant,  contrary  to the rule  that  courts must 

give effect to all of a statute’s provisions “so that no part will be inoperative or 

superfluous,  void  or  insignificant.”    Corley  v.  United  States,  556  U.S.  303,  314 

(2009)  (internal  quotation  marks  omitted).    Specifically,  Harris’s  urged 

construction, insofar as it would prohibit revocation in his case, would run afoul 

of  §  3583(g)(1),  which  mandates  revocation  where,  as  here,  a  supervised 




                                                17 
defendant  is  found  to  have  possessed  a  controlled  substance.    See  18  U.S.C. 

§ 3583(g)(1).    It  would  also  undermine  factors  properly  informing  supervised 

release, such as deterrence of criminal activity and protection of the public from 

such  activity  by  the  defendant.    See  id.  §  3583(c)  (citing  id.  § 3553(a)(2)(B)–(C) 

among factors relevant to determining conditions of supervised release); see also 

id.  §  3583(e)  (providing  for  same  factors  to  be  considered  in  modifying  or 

revoking supervised release).   

       Pursuant  to  these  statutory  obligations,  a  district  court  advised  of  a 

supervised defendant’s possible drug possession might well immediately modify 

supervision  to  impose  additional  conditions  to  increase  both  deterrence  and 

protection.    Then,  upon  actual  proof  of  the  prohibited  possession,  the  district 

court  would  order  the  statutorily  mandated  revocation.    Indeed,  that  is  exactly 

what  happened  in  this  case,  insofar  as  the  district  court  first  modified  Harris’s 

supervision  to  add  a  search  condition  in  response  to  the  narcotics  arrest,  and 

then  revoked  supervision  upon  actual  proof  of  narcotics  distribution.    For  the 

district  court,  upon  learning  of  Harris’s  drug  arrest,  not  to  have  modified 

Harris’s supervision with the added search condition would have compromised 

deterrence and protection.  Had the court, after ordering modification, failed to 




                                             18 
revoke supervision upon actual proof of Harris’s narcotics distribution, it would 

have defied the statutory mandate of § 3583(g)(1).   

       Thus, when we consider § 3583(e)’s use of the disjunctive in the statutory 

context as a whole, we conclude that it cannot reasonably be construed, as Harris 

urges,  to  preclude  district  courts  from  revoking  supervised  release  following 

modification whenever both actions are informed by the same conduct.     

       That conclusion finds further support in Johnson v. United States, 529 U.S. 

694  (2000).    There,  the  Supreme  Court  held  that,  before  §  3583(h)  specifically 

codified the authority, § 3583(e)(3) effectively allowed a district court to impose 

an  additional  supervision  term  on  a  defendant  following  his  completion  of  a 

prison  term  imposed  on  revocation.    See  id.  at  712–13.5    Recognizing  that 

§ 3583(e)(3)  limited  any  prison  term  to  the  maximum  period  of  supervision 

                                              
5 Johnson explicitly abrogated this court’s contrary conclusion in United States v. 
Koehler,  973  F.2d  132  (2d  Cir.  1992).    See  Johnson  v.  United  States,  529  U.S.  at 
698–99  &  n.2.    Harris  nonetheless  maintains  that  Koehler’s  underlying 
rationale—that  § 3583(e)  applies  disjunctively—survives  Johnson.    That  reading 
does not accurately characterize the basis for our decision in Koehler.  See United 
States  v.  Koehler,  973  F.2d  at  135  (reasoning  that,  because  “‘[r]evoke  generally 
means to cancel or rescind,’” revoked supervision term “‘no longer exists’” and, 
therefore,  “‘revocation  and  extension  options  are  by  their  very  nature  mutually 
exclusive’” (quoting United States v. Holmes, 954 F.2d 270, 272 (5th Cir. 1992))).  
In any event, modification and revocation are not “by their very nature mutually 
exclusive.”  Id. 



                                              19 
originally  imposed,  the  Court  observed  that,  “[i]f  less  than  the  maximum  has 

been  imposed,  a  court  presumably  may,  before  revoking  the  term,  extend  it 

pursuant  to  §  3583(e)(2).”    Id.  at  712  (emphasis  added).    In  short,  by  thus 

recognizing the possibility for both extension and revocation, the Supreme Court 

did not construe the numbered subsections of § 3583(e) as mutually exclusive.   

       Harris  characterizes  this  part  of  Johnson  as  dictum  and  emphasizes  that 

Justices  Kennedy  and  Thomas  objected  to  this  language  in  brief  concurrences.  

See  id.  at  713–15  (Kennedy,  J.,  concurring);  id.  at  715  (Thomas,  J.,  concurring).  

The observation, however, only underscores that a six‐justice majority (excluding 

Justice  Scalia,  who  dissented  from  this  aspect  of  the  decision,  see  id.  at  715–27 

(Scalia, J., dissenting)) deliberately chose to retain it.  Thus, even if the statement 

is fairly characterized as dictum, we are obligated “‘to accord great deference to 

Supreme  Court  dicta,’  absent  a  change  in  the  legal  landscape.”    Newdow  v. 

Peterson,  753  F.3d  105,  108  n.3  (2d  Cir.  2014)  (quoting  United  States  v. 

Colasuonno, 697 F.3d 164, 179 (2d Cir. 2012)). 

       Harris has demonstrated no such change, and certainly none warranting a 

plain  error  conclusion.    See  United  States  v.  Wagner‐Dano,  679  F.3d  83,  94  (2d 

Cir. 2012) (“‘The burden of establishing entitlement to relief for plain error is on 




                                             20 
the  defendant  claiming  it.’”  (brackets  omitted)  (quoting  United  States  v. 

Dominguez  Benitez,  542  U.S.  74,  82  (2004))).    If  anything,  the  post‐Johnson 

landscape in this circuit suggests the contrary.  See, e.g., United States v. Parisi, 

821 F.3d 343, 347–48 (2d Cir. 2016) (holding that change of circumstances is not 

prerequisite to additional § 3583(e)(2) modification); United States v. Vargas, 564 

F.3d  618,  623–24  (2d  Cir.  2009)  (holding  that,  “even  in  the  absence  of  a  new 

violation,”  district  court  may  extend  supervised  release  after  prior  revocation); 

see  also  id.  at  624  n.6  (rejecting  double  jeopardy  challenge  to  post‐revocation 

extension  of  supervision  on  ground  that  “‘imposition  of  a  term  of  supervised 

release is not necessarily final,’ partly because a court ‘may lengthen a term up to 

the  maximum  authorized  amount’”  (quoting  United  States  v.  Pettus,  303  F.3d 

480, 483 (2d Cir. 2002))). 

      In sum, on de novo review, we conclude that 18 U.S.C. § 3583(e) does not 

preclude  revocation  of  supervised  release  on  the  basis  of  conduct  that  earlier 

prompted  a  modification  of  supervision  conditions.    Accordingly,  Harris’s 

argument  that  the  district  court  was  not  authorized  to  revoke  his  supervised 

release based on his proved narcotics trafficking violation fails on the merits. 




                                           21 
       C.     Hearsay Challenge 

       Harris  argues  that  the  district  court  erroneously  relied  on  victim  hearsay 

statements in finding that, while on federal supervision, he committed the New 

York state crime of assault.  Because revocation proceedings are not deemed part 

of a criminal prosecution, neither the Confrontation Clause nor the Federal Rules 

of  Evidence  strictly  apply  to  out‐of‐court  statements.    See  United  States  v. 

Carthen, 681 F.3d 94, 99–100 (2d Cir. 2012).  Nevertheless, the Supreme Court has 

held that, in such proceedings, a defendant has “the right to confront and cross‐

examine  adverse  witnesses  (unless  the  [court]  specifically  finds  good  cause  for 

not allowing confrontation).”  Morrissey v. Brewer, 408 U.S. 471, 489 (1972).  That 

right is protected by the Federal Rules of Criminal Procedure, which state that, at 

a revocation hearing, a defendant is entitled to “an opportunity to . . . question 

any adverse witness unless the court determines that the interest of justice does 

not  require  the  witness  to  appear.”    Fed.  R.  Crim.  P.  32.1(b)(2)(C).    We  have 

explained  that  the  “good  cause”  determination  underlying  an  interest‐of‐justice 

analysis “requires the court to balance the defendant’s interest in confronting the 

declarant against the government’s reasons for not producing the [declarant] and 

the reliability of the proffered hearsay.”  United States v. Carthen, 681 F.3d at 100 

(alterations and internal quotation marks omitted).  We review a district court’s 


                                            22 
Rule  32.1(b)(2)(C)  ruling  for  abuse  of  discretion,  which  encompasses  both 

“clearly  erroneous  findings  of  fact  and  misapplications  of  the  law.”    United 

States v. Williams, 443 F.3d 35, 46 (2d Cir. 2006).  Neither is evident here. 

       The  district  court  found  good  cause  for  not  allowing  confrontation  in 

(1) the assault victim’s professed fear of retaliation, and (2) the reliability of her 

statements to law enforcement officers.  As to the first finding, Harris argues that 

the  court  initially  misunderstood  the  government’s  submission  to  indicate  that 

Harris had threatened the witness.  Any such concern, however, was alleviated 

by the prosecutor’s clarification that the victim felt threatened by Harris, not that 

he  had  explicitly  issued  threats.    Harris  further  speculates  that  the  victim’s 

refusal to appear was animated more by her own criminal conduct than her fear 

of  retaliation  by  him.    But  that  conjecture  is  belied  by  record  evidence  that  the 

government  offered  the  witness  full  immunity  for  self‐disclosed  criminal 

conduct, as well as the assistance of counsel.  Indeed, the victim’s professed fear 

of retaliation by Harris was reasonable given that (1) part of the alleged assault—

the  punch  in  the  face—could  itself  be  viewed  as  retaliation  for  the  victim’s 

complaint about the preceding smack to her buttocks, (2) the victim lived in the 

same neighborhood as Harris, and (3) none of their mutual neighbors had come 




                                              23 
to her assistance after the assault.  This was sufficient to allow the district court to 

conclude  that  there  was  “a  possibility”  of  reprisal  if  the  victim  were  to  testify 

against  Harris.    United  States  v.  Jones,  299  F.3d  103,  113  (2d  Cir.  2002);  accord 

United  States  v.  Carthen,  681  F.3d  at  101  (recognizing  that  history  of  domestic 

violence provides good cause for declarant’s absence). 

       The district court’s finding that reliability was convincingly demonstrated 

here  is  supported  by  evidence  that  (1)  the  victim  reported  the  assault  in  a  911 

call, see Navarette v. California, 134 S. Ct. 1683, 1689–90 (2014) (recognizing that 

possibility  of  tracing  and  identifying  911  callers  provides  “some  safeguards 

against  making  false  reports  with  immunity”);  (2)  Officer  Ayala  observed  the 

victim’s  lacerated  lip  within  24  hours  of  the  assault;  and  (3)  the  victim  relayed 

consistent accounts of the assault—as well as her fear of reprisal—to each of the 

three testifying law enforcement officers, all of whom deemed her credible.  See 

generally United States v. Jackson, 347 F. App’x 701, 703 (2d Cir. 2009) (reasoning 

that  “reliability  of  both  victims’  hearsay  accounts  .  .  .  was  so  convincingly 

demonstrated  as  to  preclude  a  finding  of  abuse  in  the  decision  to  admit  their 

statements”  despite  lack  of  domestic  violence  history  and  one  victim’s 

recantation),  cert.  denied,  559  U.S.  963  (2010).    In  challenging  reliability,  Harris 




                                              24 
points  to  the  victim’s  consumption  of  alcohol  in  the  hours  prior  to  the  assault.  

He  was  free  to  argue  that  the  district  court  should  consider  this  factor  in 

weighing  her  assault  account,  and  fails  to  show  that  his  ability  to  do  so  was 

meaningfully  undermined  by  the  victim’s  failure  to  appear.    In  any  event,  the 

record indicates that the court considered the victim’s consumption of alcohol in 

adjudicating the merits of the violation charge and explained why that factor did 

not undermine the reliability of her account. 

        Because  Harris  thus  fails  to  show  any  abuse  of  discretion  in  the  district 

court’s Rule 32.1(b)(2)(C) ruling, his hearsay challenge fails on the merits. 

III.    Conclusion 

        To summarize, we conclude as follows: 

        1.     Title  18  U.S.C.  §  3583(e)’s  use  of  the  disjunctive  in  identifying  the 

actions  a  district  court  may  take  with  respect  to  defendants  serving  terms  of 

supervised  release  does  not  limit  a  court’s  authority  so  as  to  preclude  it  from 

revoking  supervised  release  after  conduct  is  proved  that,  when  reported,  had  

prompted  modification  of  supervision  conditions.    Thus,  the  court  here  was 

authorized  to  revoke  Harris’s  supervised  release  for  proved  drug  trafficking 

pursuant  to  §  3583(e)(3),  and  as  mandated  by  §  3583(g)(1),  even  though  it  had 




                                              25 
previously  modified  Harris’s  supervision—upon  first  being  advised  of  such 

possible trafficking—pursuant to § 3583(e)(2). 

       2.     Because  the  district  court  properly  balanced  Harris’s  confrontation 

interest  against  the  assault  victim’s  reasons  for  refusing  to  testify  and  the 

reliability  of  her  statements,  as  required  for  an  interest‐of‐justice  finding  under 

Fed.  R.  Crim.  P.  32.1(b)(2)(C),  the  court  acted  within  its  discretion  in  admitting 

the  victim’s  hearsay  statements  in  determining  that  Harris,  while  on  federal 

supervision, had committed a new state crime of assault. 

       The  judgment  of  the  district  court  revoking  supervised  release  is, 

therefore, AFFIRMED. 




                                             26